[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                        FILED
                                                                   U.S. COURT OF APPEALS
                              ________________________               ELEVENTH CIRCUIT
                                                                           09/30/99
                                                                       THOMAS K. KAHN
                                     No. 97-2669                            CLERK
                                     No. 98-2447
                              ________________________

                           D. C. Docket No. 1:96-cr-19-MMP

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

EDILIO DIAZ,

                                                           Defendant-Appellant.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Florida
                           _________________________
                                (September 30, 1999)

Before ANDERSON, Chief Judge, RONEY, Senior Circuit Judge, and COOK*,
      Senior District Judge.

RONEY, Senior Circuit Judge:


________________________
   * Honorable Julian Abele Cook, Jr., Senior U.S. District Judge for the Eastern District of
     Michigan, sitting by designation.
      Edilio Diaz appeals the convictions, the 292-month sentence, and the order of

forfeiture entered against him following a jury trial on charges of conspiracy to

distribute cocaine, 21 U.S.C. §§ 841, 846; money laundering, 18 U.S.C. § 1957; and

criminal forfeiture, 21 U.S.C. § 853. Diaz raises sixteen claims of error. We affirm

on all issues concerning his convictions, sentence, and forfeiture. Due to what we

determine to be a technical error in the judgment, we vacate and remand so that the

error can be corrected. We dispose of many issues summarily, but some require

extended discussion.

      The evidence at trial established that while based in Miami, Florida, Diaz

supplied forty to sixty kilograms of cocaine to Stafford Easterling and other co-

conspirators for distribution in Gainesville, Florida over a ten-year period from about

1985 to 1995. The evidence presented by the government at trial consisted primarily

of the testimony of Stafford Easterling and other witnesses who had been engaged to

a greater or lesser degree in the conspiracy and who had entered into plea agreements.

The prosecution’s case was also supported by evidence of telephone toll records

indicating hundreds of calls between Diaz and Easterling during the time of the

conspiracy. Further facts will be discussed as warranted by the issues addressed.

I.    Trial Issues

      A.     Jury Instructions


                                          2
      Diaz contends that because he was charged in the indictment with conspiracy

to distribute cocaine, and the jury was instructed on conspiracy to possess with intent

to distribute cocaine, there was a constructive amendment to the indictment. See 21

U.S.C. § § 841(a)(1),846. Diaz argues that the instruction essentially broadened the

possible basis for conviction beyond what is contained in the indictment. When it

occurs, a constructive amendment violates the Fifth Amendment by exposing the

defendant to criminal charges not made in the indictment against him. United States

v. Keller, 916 F.2d 628,633(11th Cir. 1990), cert. denied, 499 U.S. 978 (1991).

      The most troublesome thing about this issue, on its face, is the reference in the

record from time to time to a conspiracy “to possess with intent to” distribute, rather

than to conspiracy to distribute, the crime with which the defendant was charged and

convicted. Even the judgment itself refers to the wrong crime. A critical analysis of

the record and the arguments made asserting error in this regard, however, reveals

that, in the words of the Bard, it is “much ado about nothing.”

       This is a direct appeal from a criminal conviction. The defendant was indicted

for conspiracy to distribute cocaine, 21 U.S.C. § § 841(a)(1),846. He was tried for

this offense. The jury returned a guilty verdict on a correct verdict form for

“conspiracy to distribute.”

      In its instructions to the jury, however, the court stated that the defendant had


                                          3
been charged with conspiracy to possess with the intent to distribute. 21 U.S.C. § §

841(a)(1),846.     The court did not specifically give any instructions as to the

possession element, or as to the distribution element either, for that matter. The court

instructed very carefully on what it took to make a conspiracy, and the way in which

credibility decisions should be approached. There was no objection made to the

instructions, and when invited by the judge, the attorneys did not request any

instruction that was not given.

       All that appears in the trial record is that after the instructions to the jury were

completed, the government called to the attention of the trial judge that the verdict

form about to be submitted to the jury was wrong. The verdict form was changed to

reflect the charge in the indictment, and the judge simply told the jury that the verdict

form was being changed with a “word or two” to reflect the indictment. The court

instructed the jury that the charge in the indictment, which was given to the jury, was

the charge that it should consider. No one suggested that the written instructions to

be sent to the jury room also referred to a conspiracy to possess with the intent to

distribute.

       The mistake appears in the record in other places. First, at sentencing the judge

stated that “ . . . the jury found you guilty of . . . Count I being conspiracy to possess

with intent to distribute cocaine in violation of 21 U.S. Code Section 841 and 846. I


                                            4
now find you guilty of that crime.”

         Second, the Presentence Investigation Report (the “PSI”) submitted by the

probation department at sentencing showed on its face that the defendant had been

convicted of conspiracy to possess cocaine with the intent to distribute. The

discussion in the report, however, focused on the correct conspiracy to distribute

crime.

         Third, and most troublesome of all, the judge signed a judgment for conspiracy

to possess with the intent to distribute, a crime with which the defendant was not

charged, and of which he was not found guilty.

         On its face, of course, the judgment cannot stand as entered. It is fundamental

error for a court to enter a judgment of conviction against a defendant who has not

been charged, tried or found guilty of the crime recited in the judgment. Even though

the judgment cannot stand as entered, it is nevertheless possible for this court to vacate

the judgment and remand the case to the district court for entry of a judgment in

accordance with the charge and the jury verdict. This would be appropriate, however,

only if the erroneous entry of the judgment was considered a clerical error, and the

correction of the judgment would not prejudice the defendant in any reversible way.

         In our judgment, that is exactly the situation on this appeal and this is the

proper disposition of this case for the following reasons:


                                            5
      First, we have reviewed all the other points of error as to the conviction argued

on this appeal and find them to be without merit. But for this error the judgment

would be affirmed.

      Second, there was no apparent confusion as far as the jury was concerned.

They had the right verdict form and were told to follow the indictment. The reference

to conspiracy to possess with the intent to distribute was but one statement in several

pages of instructions without elaboration. The instructions focused on conspiracy and

credibility, not on possession or distribution. As the case was presented to the jury in

closing argument by the attorneys, the charge of conspiracy to distribute cocaine was

made quite clear. The transcript of the record of closing argument shows that the

word “possession” was not mentioned by either lawyer.

      Third, the thrust of the defense in this case was the lack of credibility of the

government’s witnesses. There was little, if any, suggestion that the evidence they

gave did not satisfy the elements of the crime charged.

      Fourth, although the jury was not specifically charged on the indicted crime of

conspiracy to distribute, there was no objection or request by defense counsel,

although objections and requests were specifically invited by the court, so that cannot

be claimed as error on this appeal. Reading the charges as a whole, it appears that the

jury was adequately charged.


                                           6
       Fifth, if the testimony of the government’s witnesses is true, the evidence

overwhelmingly proves that the defendant was guilty of conspiracy to distribute

cocaine. Whether that testimony was true was squarely put to the jury by both the

instructions of the court and the argument of both counsel. It was the jury’s job to

determine who was telling the truth, and who was not.

       Sixth, both crimes are charged under the same statutes: 21 United States Code

sections 841 and 846. The sentencing guidelines are the same, whether the defendant

was convicted of conspiracy to distribute cocaine or conspiracy to possess with the

intent to distribute.

       Seventh, this is a conspiracy charge and the attempt to differentiate between

these two crimes from a practical standpoint is a distinction without a difference.

Although the defendant has cited cases drawing the clear and well-settled distinction

between the substantive crimes of possession and distribution, that distinction fades

when a conspiracy is charged. No cases have been cited which draw the distinction

that the defendant is attempting to make in crimes of conspiracy. One might be guilty

of the substantive crime of distribution without being guilty of possessing cocaine, for

instance in brokering sales between the persons who actually possess the cocaine and

the buyers. One might be guilty of possessing cocaine with intent to distribute

without any actual distribution. Possession is a necessary element of the first crime,


                                           7
distribution a necessary element of the second. In a conspiracy, however, neither

actual possession nor actual distribution is a necessary element of the crime. Only an

agreement is necessary. A fundamental precept of the law of conspiracy converts any

distinction between conspiracies to commit these two crimes into a non-issue: each

conspirator is criminally responsible for all parts of the conspiracy. It is difficult to

hypothesize a conspiracy to distribute cocaine where the conspiracy does not include

an agreement that at least one of the conspirators will in fact possess the cocaine that

is to be distributed. There cannot be distribution without cocaine. There cannot be

cocaine without possession. If there is an agreement that any member of the

conspiracy will possess the cocaine that is intended to be distributed, then the

defendant as a member of that conspiracy is guilty of a conspiracy to possess with the

intent to distribute. At the same time, he is a member of a conspiracy to distribute

cocaine.

      In any event, the instruction as to this added element would not seem to be

reversible error. In the best case scenario for the defendant, the jury would have been

instructed to find an additional element not necessary to the verdict of guilt. There

was sufficient evidence in this record to support such a finding, had the jury somehow

been misled into thinking it was necessary. The defendant could show no harm from

the erroneous instruction as to this additional element.


                                           8
      In our judgment, it is this analysis which explains why neither the attorneys nor

the judge paid much attention to the actual charge. This is the reason that the

misstatements by the court went unnoticed. It really did not make any difference. We

perceive no error in the trial based on this argument.

      As to defendant’s argument about instructions not given, there was no plain

error in not giving instructions not requested by trial counsel.

       Because the judgment reflects the incorrect offense, however, which we regard

as simply a clerical error, we vacate the judgment and remand to the district court so

that a judgment may be entered in accordance with the indictment and the jury verdict.

      B.     Prosecutorial Misconduct

      Diaz argues that the prosecutor was permitted to improperly bolster the value

of the testimony of key witness Stafford Easterling by asking him during re-direct

examination whether he would lie before the judge in front of whom he plead guilty

and who would sentence him at a later date. The prosecution made a similar reference

to its witnesses’ lack of motivation to lie during closing argument.

      It is improper for the prosecution to vouch for the credibility of a government

witness. United States v. Sims, 719 F.2d 375, 377(11th Cir. 1983), cert. denied, 465

U.S. 1034 (1984). Because improper vouching is a mixed question of law and fact,

and because the defendants objected contemporaneously at trial, our review is plenary.


                                           9
See United States v. Eyster, 948 F.2d 1196, 1206 (11th Cir.1991).

      Diaz contends that through these statements, the prosecution inferred that the

court knew evidence that was not formally before the jury, that is, the court knew the

truth and would therefore know if the witnesses lied. The prosecution elicited the

examination after defense counsel raised the issue of Easterling’s plea agreement,

suggesting that Easterling had a motive to testify untruthfully. In closing, the

prosecution made the challenged statements in the context of a discussion of the

witnesses plea agreement.

      We have held that it is perfectly proper for a prosecutor to elicit testimony

regarding the truth telling portion of a plea agreement on redirect once the credibility

of the witness is attacked on cross-examination. See United States v. Hilton, 772 F.2d

783,787(11th Cir. 1985). In this case, the thrust of the defendant’s cross-examination

was that the testimony of the government’s witnesses was unreliable because of the

plea agreement. There was no error in the prosecutor’s presenting evidence to

rehabilitate its witnesses. To the extent the prosecutor’s references to the witnesses

having to reappear before the same judge for sentencing may have been “indiscreet,”

any suggestion of vouching was dispelled by the court’s instruction to the jury that it

should consider testimony given pursuant to a plea bargain “with more caution than

the testimony of other witnesses.” See Sims, 719 F.2d at 378 (an instruction that


                                          10
testimony given pursuant to an immunity agreement “is always to be received with

caution and weighted with great care” is sufficient to dispel suggestion of vouching).

       Diaz also argues the prosecutor’s remarks during closing argument were

improper and inflammatory because the prosecutor suggested that Diaz was the sole

supplier of drugs for north Florida. A review of the statement in context reveals that

the prosecutor referred to Diaz as the source of cocaine “in this case . . . for the period

of time of the conspiracy alleged in this indictment.” The prosecutor’s statements do

not warrant reversal of defendant’s conviction.

       C.     Sufficiency of the Evidence

       Diaz contends the evidence was insufficient to support a conviction for either

conspiracy or money laundering.

       Regarding the conspiracy, Diaz argues that there was no evidence that he

entered into an agreement with Easterling or the other co-conspirators, and that at

most the evidence shows a series of purchases between himself and the other parties,

which in and of themselves do not amount to a conspiracy.

       An agreement may be proved by either direct or circumstantial evidence and a

common scheme or plan may be inferred from the conduct of the participants or from

other circumstances. The government is not required to prove that a defendant knew

every detail or that he participated in every stage of the conspiracy. See United States


                                            11
v. Jones, 913 F.2d 1552,1557 (11th Cir. 1990).       The evidence taken in the light

most favorable to the government indicates that Diaz and the other co-conspirators

understood themselves to be involved together in a single venture. The evidence

shows that the defendant and Stafford Easterling met each other through William Hill,

whom Diaz supplied with cocaine in 1985 or 1986. Stafford Easterling introduced his

brother Woodrow to Diaz in approximately 1988, for the purpose of buying cocaine

from defendant. From 1990 through 1994, defendant supplied Stafford Easterling

with forty to sixty kilograms of cocaine on a regular basis. The jury, on the basis of

these facts, could have found that Diaz was involved with the other witnesses in a

single criminal venture.

      As to the money laundering charge, the record also contains sufficient evidence

to support the conviction.

      Section 1957 "prohibits anyone from knowingly engaging in a monetary

transaction in criminally derived property that is of a value greater than $10,000 and

is derived from specified unlawful activity." 18 U.S.C. § 1957(a).

      Defendant argues the government failed to present any evidence that he knew

the source of the $12,000 wired to him to purchase a truck in 1992 was illegal. The

trial evidence established that Diaz gave Easterling United States currency to buy a

truck. Easterling then directed his wife to wire transfer $12,000 from a bank in


                                         12
Gainesville using her mother’s business account to Diaz in Kearney, Missouri, where

he purchased the truck. Easterling testified that virtually all of his business with Diaz

was drug business. This evidence combined with evidence of Diaz’s income during

the relevant period sufficiently supports the conviction.

       Diaz also argues that the prosecutor’s question in closing argument, “Where

else would $12,000 come from?” impermissibly shifted the burden to the defendant

to explain where the money came from. The prosecutor’s comment could not be

characterized as an indirect reference to defendant’s failure to testify because Diaz did

testify as to his sources of income. Instead, the prosecutor’s remark was a permissible

comment based on logical inferences from all the evidence produced at trial. As such,

it was neither improper nor prejudicial.

II.   Motion for New Trial on Newly Discovered Evidence

      Diaz requested a new trial claiming newly discovered evidence and a Jenck’s

Act violation, based on a sworn statement by co-conspirator Elliott Brand that

contradicted his testimony at trial. The district court acknowledged the statement

constituted newly discovered evidence, but ruled there was no Jenck’s violation

because the government did not turn the evidence over to Diaz because it did not have

actual possession of it. On appeal, Diaz contends the district court’s denial based on

the Jenck’s violation argument does not properly dispose of the newly discovered


                                           13
evidence argument.

       Brand’s statement is relevant solely for the purpose of impeaching his

credibility. For newly discovered evidence to justify a new trial, the evidence must

be material and not merely cumulative or impeaching, and must be such that it will

probably produce an acquittal. See United States v. Pope, 132 F.3d 684, 688 (11th

Cir. 1998). Nothing in the record suggests that this statement would probably produce

an acquittal. The trial court did not abuse its discretion in denying Diaz’s motion for

a new trial.

III.   Sentencing Issues

       A.      Quantity of Cocaine

       Diaz argues that the district court clearly erred in assessing the quantity of

cocaine involved. The court assigned Diaz a base offense level of 36 for a conspiracy

involving between 50 and 150 kilograms of cocaine.                  See U.S.S.G. §

2D1.1(c)(2)(1996). Diaz contends that Easterling’s testimony that Diaz supplied him

with forty to sixty kilograms of cocaine is ambiguous, which should be construed in

his favor, so that the assessed amount should be forty kilograms. When combined

with the unchallenged quantities sold to other co-conspirators, however, even forty

kilograms gives a total that exceeds 50 kilograms. The district court committed no

clear error.


                                          14
      B.     Weapon enhancement

      Diaz challenges the imposition of a two-level increase for possession of a

firearm in furtherance of a drug-trafficking conspiracy under U.S.S.G. § 2D1.1(b)(1).

      The evidence established the presence of two .357 magnum revolvers at Diaz’s

residence during a drug sale to Brand. A 9mm semi-automatic pistol with extra

magazines and ammunition was also recovered from Diaz’s residence during a search,

along with materials used in drug trafficking.

      Once the government showed by a preponderance of the evidence that the

weapon was “present at the site of the charged conduct,” the burden shifted to Diaz

to demonstrate that a connection between the firearms and the offense was “clearly

improbable.” United States v. Hall, 46 F.3d 62,63 (11th Cir. 1995) (proximity of

handgun to several drug-related objects, located in the house where conversations

concerning marijuana importation occurred, sufficiently showed that the handgun was

possessed during the offense). Diaz failed to produce any evidence tending to show

that such a connection was clearly improbable. The district court did not clearly err

by imposing the enhancement.

      C.     Enhancement for Obstruction of Justice

      Diaz argues the district court erred by imposing a two-level enhancement for

obstruction of justice. See U.S.S.G. § 3C1.1 (two-level enhancement imposed if “the


                                         15
defendant willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice during the investigation, prosecution, or sentencing of the

instant offense.”) Diaz contends the court failed to make an independent factual

finding that Diaz willfully lied at trial, but instead merely relied upon the inference

created by the jury’s verdict.

      In rejecting Diaz’s objection to the enhancement, the district court found:

            I’m quite aware of the fact that a person who gets to trial, testifies
      and gives a version of facts that might be inaccurate due to confusion,
      mistake or some faulty memory, that in no way would operate to the
      detriment of the testifying defendant.

             But whereas here the defendant takes the stand and categorically
      denies each and every aspect of the case and the testimony presented,
      this Court finds that the defendant was, in fact, untruthful at the trial with
      respect to each of the material matters and his involvement in it, and that
      the testimony he gave was designed to substantially affect the outcome
      of his case and for him to escape any responsibility.

             The evidence as presented by the government and as believed by
      this jury categorically was opposite to . . . each position . . . as taken by
      this defendant in his testimony.

       Although it is preferable that the district court make specific findings by

identifying the materially false statements individually, it is sufficient if the court

makes a general finding of obstruction encompassing all the factual predicates of

perjury. See United States v. Arguedas, 86 F.3d 1054,1059 (11th Cir. 1996); and

United States v. Dunnigan, 507 U.S. 87,94(1993)(a defendant commits perjury who


                                           16
“gives false testimony concerning a material matter with the willful intent to provide

false testimony, rather than as a result of confusion, mistake, or faulty memory.”)

      D.     Pre-Guidelines Sentence

      We reject Diaz’s assertion that the court erred in not ascertaining from the jury

whether a conspiracy existed that concluded prior to November 1, 1987, the effective

date of the federal sentencing guidelines. Diaz contends that as a non-guideline

offense, his recommended sentence would have been shorter, no minimum mandatory

would have been imposed and he would be subject to parole.

      A conspiracy such as the one in this case that began before the effective date

of the guidelines and continued after that date is subject to sentencing under the

guidelines. See United States v. Terzado-Madruga, 897 F.2d 1099,1123(11th Cir.

1990). A defendant must take affirmative steps prior to the effective date to terminate

and disavow any participation in the conspiracy in order for the guidelines not to

apply to his sentencing. See United States v. Peeples, 23 F.3d 370,374 (11th Cir.

1994). There is no proof that Diaz took such steps. Accordingly, Diaz was properly

sentenced under the guidelines.

IV.   Forfeiture proceedings

      Immediately after the jury returned a verdict of guilty on the conspiracy counts

on February 27, 1997, the government advised the defendant and the court that it


                                          17
would seek the forfeiture of the defendant’s personal residence under Count III of the

indictment. The property at that time was identified as the house that defendant had

put up as collateral for his bond prior to trial. The forfeiture trial took place on March

10, 1997 and the jury rendered a verdict that the property located at 193000 Oakmont

Drive had been obtained with proceeds from defendant’s drug trafficking activity.

      Diaz argues that there was insufficient evidence to support the forfeiture of his

personal residence and that the proceedings were violative of his due process rights.

There was sufficient evidence to support the jury verdict, a point that we would affirm

without opinion.

      Diaz argues that his due process rights were violated because the indictment did

not specifically identify the property the government sought, nor his interest therein,

and he did not learn of the government’s intention to seek forfeiture of his home until

after the guilty jury verdict was entered on the conspiracy and money laundering

counts. The count in the indictment merely tracked the language of the criminal

forfeiture statute, 21 U.S.C. § 853 (a)(1) and (2), referring to “property constituting

and derived from any proceeds the defendant obtained as the result of [the drug

conspiracy]” and “property used and intended to be used in any manner or part to

commit and to facilitate the commission of [the drug conspiracy]”.

      Diaz failed to make this argument before the district court so we review for


                                           18
plain error.

      Rule 7(c)(2) of the Federal Rules of Criminal Procedure provides that “no

judgment of forfeiture may be entered in a criminal proceeding unless the indictment

. . . alleges the extent of the interest or property subject to forfeiture.” The essential

purpose of the notice is to inform the defendant that the government seeks forfeiture

as a remedy. The designation of property subject to forfeiture is sufficiently specific

if it "puts the defendant on notice that the government seeks forfeiture and identifies

the assets with sufficient specificity to permit the defendant to marshal evidence in

their defense." See United States v. Cauble, 706 F.2d 1322,1347 (5th Cir. 1983)(en

banc), cert. denied, 465 U.S. 1005(1984).

       The notice given to the defendant on February 27 after the jury trial was

specific enough. He knew at the time that it was his interest in the house that he had

put up as collateral for his pre-trial bond. See United States v. Tanner, 61 F.3d

231,235 (4th Cir. 1995)(reference to corporation as a sole proprietorship not

misleading where precise identification of property contained in indictment) cert.

denied, 516 U.S. 1119 (1996); United States v. Puma, 937 F.2d 151,156 (5th Cir.

1991)(description of Puma's car lot business -- ‘Diamond Oaks Motor Company, 4249

Denton Highway, Haltom City, Texas and "$5,030.00 in U.S. currency’ -- amply

sufficient notice that government sought forfeiture of all of the company's assets) cert.


                                           19
denied, 502 U.S. 1092 (1992);United States v. Possick, 849 F.2d 332,340(8th Cir.

1988)(description of “a home” located at a particular address on a particular parcel of

land adequate); United States v. Boffa, 688 F.2d 919, 939 (3rd Cir.1982) (“by alleging

that all of the appellants’ interest in the enumerated corporations was subject to

forfeiture, the indictment alleged the ‘extent of the interest or property subject to

forfeiture’ “required by Rule 7(c)(2)), cert. denied, 460 U.S. 1022 (1983); United

States v. Smaldone, 583 F.2d 1129 (10th Cir. 1978)(indictment seeking forfeiture of

interest in business and property known as Gaetano’s Restaurant, located at 3760

Tejon Street, Denver, Colorado in compliance with Rule 7(c)(2)) cert. denied, 439

U.S. 1073 (1979).

      We found no case in this circuit or any other directly addressing the question

whether language in the indictment that merely tracks the statute without any further

description of the property to be forfeited would satisfy Rule 7(c)(2).

      The due process question, however, is whether the requirements of due process

were satisfied under these circumstances. The notice required by due process is only

sufficient notice reasonably calculated to apprize the defendant of the nature of the

action and afford him a reasonable opportunity to defend against it. Robinson v.

Hanrahan, 409 U.S. 38, 40 (1972). It is apparent that defendant had such notice.

      Various cases have held that any deficiency in an indictment under Rule 7(c)(2)


                                          20
is cured when the defendant has otherwise received sufficient notice of the forfeiture

proceedings, the property sought to be forfeited, and the opportunity to defend against

it. See United States v. Sarbello, 985 F.2d 716, (3rd Cir. 1993)(court not concerned

about adequacy of Rule 7(c)(2) notice where defendants had de facto notice, the

indictment specifically listed API as a potentially forfeitable property, and the

restraining order made clear reference to API). Some cases have held that the

indictment need not describe each item subject to forfeiture if this is done in a bill of

particulars. See United States v. Raimondo, 721 F.2d 476,477(4th Cir. 1983) cert.

denied, sub nom., 469 U.S. 837 (1984); United States v. Grammatikos, 633 F.2d

1013(2nd Cir. 1980), or its equivalent, see United States v. Amend, 791 F.2d

1120,1125 (4th Cir. 1986) (“government’s ‘open file’ policy . . . gave [defendant]

adequate notice in the same manner as a bill of particulars would have provided”) cert.

denied, 49 U.S. 930 (1986); See United State v. DeFries, 129 F.3d 1293,1315(D.C.

Cir. 1997)(“government is not required to list all forfeitable interests in the indictment,

provided the indictment notifies defendants that the government will seek to forfeit

all property acquired in violation of RICO).

       The defendant knew the property sought to be forfeited, had sufficient notice

of the forfeiture proceeding, defended against it, and was not deprived of his right to

due process.


                                            21
V.    The Remaining Issues

      The remainder of Diaz’s issues are without merit and do not warrant extended

discussion.

      The district court did not plainly err in failing to sua sponte instruct the jury on

the following affirmative defenses -- a multiple conspiracy theory, statute of

limitations defense, and “a mere buyer/seller relationship” -- when these defenses

were not requested by the defendant.

      The court did not plainly err in admitting the testimony of a county sheriff that

as a result of an investigation in 1986, an arrest warrant was executed for Diaz.

Contrary to Diaz’s assertion, admission of the statement did not violate Federal Rule

of Evidence 404(b). Because the evidence shows the events of the conspiracy in 1986

were “inextricably intertwined” with the evidence regarding the charged offense, it

was properly admitted. United States v. Veltman, 6 F.3d 1483,1498(11th Cir. 1993)

(“Evidence of criminal activity other than the charged offense is not extrinsic under

Rule 404(b) if it is . . . inextricably intertwined with the evidence regarding the

charged offense.”).

      The court did not abuse its discretion in admitting Hill’s statements to Brand

as a co-conspirator statement under Fed. R. Evidence 801(d)(2)(E). At the point the

question was asked, the evidence of telephone records, photographs, a gun, and drug


                                           22
paraphernalia had been admitted and the link to Stafford Easterling had been

established. See Bourjaily v. United States, 483 U.S. 171,182-83(1987); United States

v. Kelly, 973 F.2d 1145,1151 (5th Cir. 1992) (“For a co-conspirator’s statement to be

admitted pursuant to Rule 801 (d)(2)(E), there must be a conspiracy, the statement

must be made in the course of the conspiracy, and the declarant and the defendant

must be members of the conspiracy.”). There is no merit to defendant’s argument

based on the now vacated Tenth Circuit decision United States v. Singleton, 1414 F.3d

1343 (10th Cir.), opinion vacated, 144 F.3d 1343 (1998), that the prosecutor violated

18 U.S.C. § 201(c)(2) by allowing certain witnesses to enter plea agreements in

exchange for their testimony.

      AFFIRMED IN PART, REVERSED IN PART AND REMANDED.




                                         23
COOK, Senior District Judge, concurring in part and dissenting in part:

      I agree that the vast majority of Diaz's arguments lack merit. However, I

respectfully dissent in part because, in my opinion, his conviction is subject to a

reversal on the following grounds. First, an impermissible amendment of the

indictment occurred because the jury was given the opportunity to convict Diaz for

an offense that was substantively different from the charges within the indictment. As

such, his Fifth Amendment right to have a grand jury review and authorize the charges

against him was infringed.        Second, the Assistant United States Attorney

impermissibly used the authority of the Government and the trial judge to vouch for

several witnesses' testimony. Third, Diaz's due process rights were impermissibly

infringed in the forfeiture proceedings because the indictment failed to identify the

property which was subject to forfeiture with any reasonable degree of specificity. As

a result, I believe that the challenged order of forfeiture must be set aside,

notwithstanding the quantity of evidence against him on this narrow issue.

      In addition, I concur specially on the issue which addresses the appropriateness

of the remarks by the Government's counsel during his closing arguments. In my

opinion, the Government may well have appealed to the jury's personal interest in

living in a drug-free community and implied that this goal could be achieved simply

by finding Diaz guilty. However, even assuming that the Government's remarks were


                                         24
improper, I am unable to conclude that Diaz's right to due process was infringed given

the weight of the evidence against him.



                                            I.

       Contrary to the majority opinion, it is my belief that Diaz's drug conspiracy

conviction under Count One is subject to a reversal because of the discrepancy

between the language within the indictment and the criminal charges that were

ultimately submitted to the jury. With recognition that Diaz's attorney failed to make

a formal objection to the discrepancy between the language in the indictment and the

jury instructions, the parties agree that this issue should be resolved under a plain error

standard. See United States v. Andrews, 850 F.2d 1157, 1559 (11th Cir. 1988). In

order for the plain error standard to be satisfied, there must be an error which must be

plain, and adversely affect a party's substantial rights. See United States v. Olano, 507

U.S. 725, 730-35 (1993). Plain error must be of such magnitude that it would

probably change the outcome of the trial. United States v. Silverstein, 732 F.2d 1338,

1349 (7th Cir. 1984).



                                           (A)

       Count One of the indictment returned by the grand jury charged Diaz with


                                            25
conspiring to distribute a controlled substance, as follows:

              [t]hat from on or about January 1, 1986, and continuing through
       the date of the return of this indictment, in the Northern District of
       Florida and elsewhere, the defendant,
                                    EDILIO DIAZ,
       did knowingly and intentionally combine, conspire, confederate, agree
       and have a tacit understanding with other persons, to knowingly and
       intentionally distribute the controlled substance cocaine, in violation of
       Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(ii).
              All in violation of Title 21, United States Code, Section 846.1

However, the trial judge instructed the jury that the offense in Count One of the

indictment charged Diaz with conspiracy to possess with the intent to distribute:2

             . . . Count I charges the defendant with the offense of conspiracy
       to possess with the intent to distribute cocaine, in violation of 21 U.S.
       Code Sections 846 and 841.
                                          ....
             I'll explain now the law governing [Count One]. Title 21 U.S.
       Code, Section 846 makes it a federal crime or offense for anyone to
       conspire or agree with someone else to do something, which if actually
       was [sic] carried out, would be a violation of Section 841(a)(1).
             Section 841(a)(1) makes it a crime for anyone to knowingly
       possess with intent to distribute cocaine. So it is that. Under the law, a
       conspiracy is an agreement or kind of partnership in criminal purpose in
       which each member becomes the agent or the partner of every other
       member.
                                          ....
             . . . [W]hat the evidence in this case must show beyond a
       reasonable doubt is, first, that two or more persons in some way or
       manner came to a mutual understanding to try to accomplish a common

       1
        R.1-1 at 1-2 (italicized emphasis added).
       2
        By the same token, it must also be noted that the trial judge did instruct the jury that they
were to consider only the charges in the indictment.

                                                 26
       and unlawful plan, that being the plan that is described in and charged in
       the indictment. . . .
                                         ....
              I do caution you members of this jury that you are here to
       determine from the evidence in this case whether the defendant is guilty
       or is not guilty. And I remind you that this defendant is on trial only for
       the specific offenses which are alleged in this indictment.3

Unfortunately, the court below again referred to possession when the verdict form was

read to the jury, stating:

              [n]ow, a form of verdict has been prepared for your convenience.
       I would like to go over it at this time. It reads as follows: We the jury
       unanimously return the following verdict. As to the offense in Count I
       of the indictment, conspiracy to possess with intent to distribute cocaine
       in violation of 21 U.S. Code Sections 846 and 841(a)(1) we find the
       defendant Edilio Diaz guilty, not guilty. There in the appropriate blank
       space you would insert the unanimous decision of the jury as to that
       count.4

       During a sidebar conference that took place upon the completion of the jury

charge but before deliberations, the Assistant United States Attorney advised the court

of the discrepancy between the crime of distribution that had been charged in Count

One and the crime of possession on which the jury had been instructed.5 In response,

the court advised both counsel that the "possess with intent" language would be




       3
        R.60-7 at 649-50, 652 (emphasis added).
       4
        R.60-7 at 653 (emphasis added).
       5
        R.60-7 at 656.

                                             27
deleted from the verdict form. Neither counsel voiced any objection.6 The jury was

then informed by the court:

              [l]adies and gentlemen, the conference was that when I read to you
      the verdict form. It didn't track exactly the indictment. So that you don't
      think there's something different being said, we are going to change a
      word in the verdict form so that it reads exactly like the indictment. That
      is all this conference was about.7

Thereafter, the jury commenced its deliberations, having with them the written jury

instructions that incorrectly referred to the crime of possession with intent to

distribute, rather than distribution.8 These jury instructions were never corrected,

either orally or in writing.



                                         (B)

      The Fifth Amendment provides that an accused may be convicted only of those

offenses as to which a grand jury has indicted him. "No person shall be held to

answer for a capital, or otherwise infamous crime, unless on a presentation or

indictment of a Grand Jury . . . ." U.S. Const. art. V. This commandment has three

primary purposes. First, it apprises an accused of the charges that the Government



      6
       R.60-7 at 656-57.
      7
       R.60-7 at 657.
      8
       R.46-1 at 11-12.

                                          28
will seek to prove at trial so that an adequate defense may be prepared with certainty.

See Russell v. United States, 369 U.S. 749, 763 (1962). Second, it limits the jeopardy

of an accused " 'in case any other proceedings are taken against him for a similar

offense [so that] the record shows with accuracy to what extent he may plead a former

acquittal or conviction.' " Id. (quoting Cochran v. United States, 157 U.S. 286, 290

(1825)).   Third, it provides protection against prosecutorial overreaching by

guaranteeing that the criminal accusations against an individual have been "charged

by a group of his fellow citizens acting independently of either prosecuting attorney

or judge." Stirone v. United States, 361 U.S. 212, 218 (1960).

      The rationale that the majority has adopted fails to speak to the third purpose

of an indictment, and thereby neglects to consider the constitutional role of the grand

jury in serving as a safeguard in the prosecutorial process. By repeatedly referring to

conspiracy to possess with intent to distribute, the trial court placed before the jury a

greater offense than the conspiracy to distribute charge in the indictment because

possession is an element that must be proved in the former, but not in the latter.

Although not mentioned by the majority, the evidence that was introduced during the

trial was sufficient for the jury to convict Diaz on conspiracy to possess. Therefore,

the trial court inadvertently abrogated this significant Fifth Amendment protection

against prosecutorial power. It is on this basis that Diaz is entitled to have his


                                           29
conviction on Count One vacated.



                                         (1)

      The first of the purposes that is served by an indictment was not impugned in

Diaz's case. He was not hampered in presenting a defense because the indictment

provided him with an adequate notice that he was charged with conspiracy to

distribute illegal drugs. As the majority correctly points out, every element that is

necessary to prove a conspiracy to distribute is also an element of a conspiracy to

possess with intent to distribute. United States v. Montiell, 526 F.2d 1008, 1011 (2d

Cir. 1975). Thus, even if the jury was swayed by the references to possession, it could

have found Diaz guilty of Count One only after finding that all of the elements for

conspiracy to distribute had been satisfied. Therefore, this indictment cannot be said

to have been amended in a manner that infringed upon his right to defend because the

elements of the offense within the indictment were identical to those that were found

by the jury to have been satisfied. See United States v. Lignarolo, 770 F.2d 971, 981

n.15 (11th Cir. 1985); see also United States v. Miller, 471 U.S. 130, 136-38, 142-45

(1985); cf. Stirone, 361 U.S. at 215-19 (indictment amended when offense proved at

trial was not fully contained in the indictment).




                                          30
                                              (2)

       Diaz cannot successfully contend that his constitutional protection against

double jeopardy has been compromised by the discrepancy between the distribution

charge in the indictment and the possession charge to which the trial court repeatedly

referred. It is well-settled that the Double Jeopardy Clause9 prohibits the Government

from trying him for the greater offense of conspiracy to possess with an intent to

distribute now that it has already obtained his conviction of the lesser included offense

of conspiracy to distribute. See Jeffers v. United States, 432 U.S. 137, 150-51 (1977).

Inversely, there is no legitimate risk that his double jeopardy rights could be violated

by a Government argument that he was actually convicted of a conspiracy to possess

with an intent to distribute, which, in turn, would permit the commencement of

criminal proceedings against him for conspiracy to distribute. Even assuming that the

Government could prevail on the first part of such an argument, the Double Jeopardy

Clause would preclude the Government from trying him for a lesser included offense

once it has convicted him of a greater offense. See Harris v. Oklahoma, 433 U.S. 682,

682-83 (1977); In re Neilsen, 131 U.S. 176, 187-90 (1889).




       9
        U.S. Const. amend. V (no person shall be "subject for the same offence to be twice put in
jeopardy of life or limb").

                                               31
                                         (3)

      An indictment is amended in violation of the Fifth Amendment " 'when it is so

altered as to charge a different offense from that found by the grand jury.' " Miller,

471 U.S. at 144-45 (quoting United States v. Ballard, 322 U.S. 78, 90 (1944) (Stone,

J., dissenting)). That is precisely what occurred here since Diaz may have been

convicted of an offense containing an element (to wit, possession) that was neither

listed in the indictment nor "found by the grand jury." This possibility corrupted the

grand jury's constitutional role of safeguarding persons against prosecutorial excess,

thereby mandating that Diaz's conviction on Count One be vacated.

      The Government contends that there was no evidence that cocaine had been

seized from Diaz or that he had ever been arrested in possession of cocaine.

Consequently, the Government submits that the indictment could not have been

amended by a finding of guilty against Diaz for his possession of cocaine because it

had no evidence upon which to find that he possessed the illegal drug.

      The Government's position must be rejected because Diaz was charged with a

conspiracy rather than a substantive offense. Agent Anibal Mesa, a narcotics

investigator with the police department in Miami, Florida,10 testified that a white

powder substance had been recovered from Diaz's residence.


      10
           R.57-4 at 47.

                                         32
      Q:        Was there residue, if you know? When I speak of residue, was
                any - were any of the items analyzed by a chemist in your
                department or any other department to determine if they contained
                cocaine residue?
      A:        Yes.
      Q:        What items were analyzed?
      A:        May I refer to my notes, please?
      Q:        Sure.
      A:        Item 12.
      Q:        Which is?
      A:        It contained a white unknown powder.
      Q:        But, could you tell us, tell the jury what was that item? You said
                it contained an unknown white powder. But what was that?
      A:        It was a clear Ziplock bag. It contained a white powder which
                was submitted to the lab to see if it had any type of cocaine
                residue or any illegal drug residue on it.
      Q:        Did you get a report back?
      A:        Yes.
                                              ....
      Q:        Do you know today what the results of the analysis of the contents of
                that bag . . . were, what were the contents of the bag found to be?
      A:        I don't have the lab report.
      Q:        You just know someone requested that it be analyzed, it was analyzed,
                but you don't know the results of the analysis?
      A:        Correct.11

Based on Mesa's testimony, the jury could have inferred that Diaz was in possession

of cocaine at his home. Another witness, Elliot Brand, testified that Diaz had supplied

him with cocaine at that location in 1986.12 In Count One of the indictment, the

Government charged that Diaz was a participant in the conspiracy which began on


      11
           R.57-4 at 66-67.
      12
           R.58-5 at 77-78.

                                           33
January 1, 1986 and continued through the date the indictment was returned, namely

July 10, 1996.13 Thus, the transaction between Diaz and Brand occurred during the

time period of the conspiracy.     The Government's principal witness, Stafford

Easterling, testified that he met Diaz in Miami in 1987, during which he "got a

sample" of cocaine from Diaz.14 He also reported that Diaz supplied him with cocaine

in exchange for money between 1990 and 1994.15 This period of time is also covered

by Count One of the indictment. Thus, the testimonies of Brand and Easterling served

as additional bases upon which the jury could have readily found that Diaz had

possessed cocaine during the time period within the indictment.

      Moreover, Easterling explicitly stated that, upon picking up cocaine packages

from Diaz, he would drive these illicit drugs "directly back to north Florida."16 The

jury could have easily adduced from this evidence that, as a result of the conspiracy

in Count One, Easterling was in the possession of cocaine on several occasions. As

the majority points out, every conspirator is liable for every co-conspirator's




      13
           R.1-1 at 1.
      14
           R.59-6 at 310-11.
      15
           R.59-6 at 318-20.
      16
           R.59-6 at 319-20.

                                         34
reasonably foreseeable actions.17 Pinkerton v. United States, 328 U.S. 460, 466-67

(1946); United States v. Bell, 137 F.3d 1274, 1274-75 (11th Cir. 1998). Accordingly,

the jury could have held Diaz liable for the possession of cocaine by imputing the

evidence against Easterling to him.18 See United States v. Berkowitz, 662 F.2d 1127,

1140 (5th Cir. 1981).

       In Stirone, the defendant was convicted of violating the Hobbs Act, which

prohibits any illegal interference with interstate commerce. Stirone, 361 U.S. at 213.

The Government, through an indictment, charged the defendant with threatening to

interfere with a third-party's interstate importation of sand, which was used to fulfill

a concrete production contract. Id. at 213-14. The concrete was to be delivered to

another party and used for the erection of a steel-processing plant. In addition to the

sand importation evidence, the trial court allowed the Government to introduce



       17
          Although not explicit on this point, the instructions that the jury received were consistent
with this principle.
                 A person may become a member of a conspiracy without full knowledge of
        all of the details of the unlawful scheme or the names and identities of all of the other
        alleged conspirators. So, if a Defendant has an understanding of the unlawful nature
        of a plan and knowingly and willfully joins in that plan on one occasion, that is
        sufficient to convict him for conspiracy even though he had not participated before
        and even though he played only a minor part.
(R.46-1 at 13 (emphasis added).)
       18
        This result holds even though Easterling was not indicted through the same indictment that
had been issued against Diaz. See United States v. Dean, 59 F.3d 1479, 1490 n.19 (5th Cir. 1995)
(examining United States v. Lewis, 902 F.2d 1176 (5th Cir. 1990)); United States v. Carpenter, 961
F.2d 824, 828 n.3 (9th Cir. 1992).

                                                 35
evidence that the defendant's acts affected interstate commerce by ultimately

interfering with the plant's out-of-state steel shipments. Id. at 214. The trial court also

advised the jury that the interstate commerce element could be fulfilled with the

evidence relating to (1) the importation of sand, or (2) an infringement on steel

exports.

       The Supreme Court in Stirone overturned the defendant's conviction because

the indictment had been amended by the steel exportation evidence and argument.

      [A] court cannot permit a defendant to be tried on charges that are not
      made in the indictment against him. Yet the court did permit that in this
      case. The indictment here cannot fairly be read as charging interference
      with [interstate] movements of steel . . . . The grand jury which found
      this indictment was satisfied to charge that [the defendant's] conduct
      interfered with interstate importation of sand. But neither this nor any
      other court can know that the grand jury would have been willing to
      charge that [the defendant's] conduct would interfere with interstate
      exportation of steel from a mill later to be built with [the third-party's]
      concrete. And it cannot be said with certainty that with a new basis for
      conviction added, [the defendant] was convicted solely on the charge
      made in the indictment the grand jury returned. Although the trial court
      did not permit a formal amendment of the indictment, the effect of what
      it did was the same. . . . [The] variation here destroyed the defendant's
      substantial right to be tried only on charges presented in an indictment
      returned by a grand jury.
             . . . [W]hen only one particular kind of commerce is charged to
      have been burdened a conviction must rest on that charge and not
      another, even though it be assumed that under an indictment drawn in
      general terms a conviction might rest upon a showing that commerce of
      one kind or another had been burdened. The right to have the grand jury
      make the charge on its own judgment is a substantial right which cannot
      be taken away with or without court amendment. Here, . . . we cannot
      know whether the grand jury would have included in its indictment a

                                            36
      charge that commerce in steel from a nonexistent steel mill had been
      interfered with. Yet because of the court's admission of evidence and
      under its charge this might have been the basis upon which the trial jury
      convicted petitioner. If so, he was convicted on a charge the grand jury
      never made against him. This was fatal error.

Stirone, 361 U.S. at 217-19 (emphasis added and citations omitted).

      In the case at bar, the possession charge that was given to the jury allowed it to

convict Diaz on the basis of an element that was not included in the indictment.

Evidence existed from which the jury could have found that (1) he possessed cocaine

during the time period covered by the conspiracy, or (2) at least one co-conspirator

possessed cocaine in furtherance of the conspiracy, which is criminal conduct that is

legally attributable to Diaz. Either finding would represent an illegal element (1) that

had been omitted from consideration by the grand jury, or (2) on which the grand jury

had refused to indict him.

      This error cannot be explained away on the basis that distribution cannot occur

in the absence of possession. Diaz was accused of being a participant in a conspiracy

to distribute cocaine, in which the agreement to commit a criminal act is the offense.

United States v. Shabani, 513 U.S. 10, 16 (1994). Therefore, he could have been

found guilty of conspiracy to distribute in the absence of any actual or intended

possession. See United States v. Winston, 687 F.2d 832, 834 n.2 (6th Cir. 1982) (in

aiding and abetting context, proof of participation in possession aspect of cocaine sale


                                          37
not necessary for conviction on distribution charge); United States v. Jackson, 526

F.2d 1236, 1237-38 (5th Cir. 1976);19 United States v. Stevens, 521 F.2d 334, 337 n.2

(6th Cir. 1975). Thus, Diaz's intent to distribute is sufficient to sustain his conviction

without regard to whether he or a co-conspirator (1) actually possessed an illegal

substance, or (2) even reached the point of planning to obtain possession of such

material.

       The grand jury in this case did not include a possession allegation when it

issued the indictment against Diaz. The law has strictly and consistently adhered to

the rule that "a conviction cannot stand if based on an offense that is different from

that alleged in the grand jury's indictment." United States v. Miller, 471 U.S. 130, 142

(1985); see also Stirone, 361 U.S. 215-19; United States v. Norris, 281 U.S. 619, 622

(1930); Ex Parte Bain, 121 U.S. 1, 5-14 (1887), limited on other grounds by Miller,

471 U.S. at 142, 144-45. Yet, that is precisely what may have occurred in this cause

since there was a sufficient amount of evidence presented to the jury that could have

resulted in Diaz being convicted of possessing cocaine.

       The majority finds no error because, in their opinion, the jury must necessarily

have found Diaz guilty of a conspiracy to distribute in order to convict him of


       19
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209-11 (11th Cir. 1981) (en banc), this
Circuit adopted all cases decided by the former Fifth Circuit Court of Appeals before October 1,
1981 as binding precedent.

                                              38
conspiring to possess with intent to distribute. However, they reach this conclusion

without (1) any apparent consideration of the grand jury's constitutional role, or

(2) addressing a remarkably similar case, United States v. Solis, 841 F.2d 307 (9th Cir.

1988), in which the Solis defendants were accused by the grand jury of distributing

and conspiring to distribute a controlled substance. Significantly, the jury instructions

included a charge on possession.20 Solis, 841 F.2d at 308-09. The Ninth Circuit Court

of Appeals (Ninth Circuit) ruled that it was plain error to give instructions which

permitted the jury to convict a defendant who had been charged with distribution of

the unindicted offense of possession. Id. at 309-10. In doing so, it rejected the

Government's argument which essentially equates distribution and possession.

       The statute 21 U.S.C. § 841(a)(1) makes it a crime "to manufacture,
       distribute, or dispense or possess with intent to manufacture and
       distribute or dispense a controlled substance." Manufacturing is not
       distributing. Possessing is not manufacturing or distributing. To possess
       with intent to distribute is an offense distinct from distributing. When
       the jury was told it could convict for possession it was told it could
       convict for a crime not charged by the grand jury.

Id. at 309 (emphasis added) (citation omitted); see also United States v. Carter, 576

F.2d 1061, 1064 (3d Cir. 1978).

       In the present case, the Government argues that no error occurred because the



       20
         Unlike the case at bar, the jury instructions in Solis included an instruction on distribution
of a controlled substance as well.

                                                  39
trial judge told the jury on several occasions that (1) they were to consider only the

crime charged in the indictment (namely, distribution), and (2) the verdict form that

was returned by the jury indicated that they had found Diaz guilty of the charge in

Count One of the indictment. A similar argument was rejected in Solis, where the

Ninth Circuit ruled that, since the fundamental nature of the error had been committed

when the indictment was effectively amended by the jury instructions, it was

immaterial that (1) the trial judge had told the jury that the defendants were on trial

only for the crimes charged in the indictment, and (2) the jury returned a verdict which

stated that the defendants were guilty of the count stated in the indictment. Solis, 841

F.2d at 308-09. The same result should be reached in this cause given that the facts

are even more egregious. During Diaz's trial, the judge incorrectly told the jury that

the indictment against Diaz had charged him with possession. Moreover, the judge

never explicitly corrected this unintentional misrepresentation. By contrast, the trial

judge in Solis correctly represented the contents of the indictment to the jury. Id. at

308.

       Although the counsel who represented Diaz did not raise an objection on this

issue, the decision in Solis clearly indicates that such an oversight does not constitute

a waiver even under the applicable plain error standard. After the trial judge below

in the instant case informed the jury that the verdict form would be altered in order to


                                           40
correctly track the language of the indictment,21 the following exchange occurred.

      COURT:            Any objections to the instructions as read now
                        that I've corrected the verdict form?
      GOVERNMENT:       No, Judge.
      COUNSEL FOR DIAZ: No, Judge.22

Even this express statement of no objection is insufficient to constitute a waiver:

      [t]he government objects that the defendants made no objection to the
      instructions. They not only failed to object, they expressly said they had
      no objection. Counsel for Solis even collaborated with the court in
      inserting dates on the instruction on possession. We do not commend
      counsel for their acquiescence but we are constrained by the rules
      governing "plain error" to hold that this constitutional error was not
      waived by the failure to point it out to the court.

Solis, 841 F.2d at 309 (emphasis added).

      Because Fifth Amendment jurisprudence teaches that Diaz may not be

constitutionally convicted of an offense that includes an element which was not

authorized by the grand jury, it is my opinion that his conspiracy conviction on Count

One of the indictment must be vacated.



                                                 II.

      The trial court allowed the Government to ask Easterling whether he would lie

before the judge who was going to sentence him. Diaz contemporaneously raised an

      21
           See supra text accompanying note 7.
      22
           R.60-7 at 658.

                                                 41
objection to the alleged prosecutorial vouching. Therefore, the standard of review is

de novo because vouching presents a mixed question of fact and law. United States

v. Eyster, 948 F.2d 1196, 1206 (11th Cir. 1991). Although it presents a close

question, I am inclined to hold that the Assistant United States Attorney's comments

impermissibly resulted in an implicit vouching by the trial judge of the witness'

veracity.

      Attempts by the Government to bolster the credibility of a witness through this

procedure are generally improper and erroneous. See United States v. Sims, 719 F.2d

375, 377 (11th Cir. 1983).

      The test for improper vouching is whether the jury could reasonably
      believe that the prosecutor was indicating a personal belief in the
      witness' credibility. This test may be satisfied in two ways. First, the
      prosecution may place the prestige of the government behind the
      witness, by making explicit personal assurances of the witness' veracity.
      Secondly, a prosecutor may implicitly vouch for the witness' veracity by
      indicating that information not presented to the jury supports the
      testimony.

Id. (citations omitted); Eyster, 948 F.2d at 1206. "In short, the government cannot

argue the credibility of a witness based on the government's reputation or allude to

evidence not formally before the jury." Eyster, 948 F.2d at 1206.

      Diaz challenges several instances during the proceedings below when, in his

opinion, the Government was allowed to improperly vouch for Easterling's veracity.

He points to this exchange:

                                         42
      GOVERNMENT :             Mr. Easterling, would you lie under
                               oath –
      COUNSEL FOR DIAZ: I object.
      COURT:            Overruled.
      GOVERNMENT:       – before the man who will sentence you after
                        your testimony?
      STAFFORD EASTERLING: No, sir. I would not intentionally lie. .
                               . .23

Further, the Government counsel made the following statements to the jury during his

closing argument:

             . . . Well, you also heard testimony from these witnesses, that is,
      Gail Woods, Pamela Easterling and Stafford Easterling, that they have
      not been sentenced in this case, they are going to be sentenced by the
      judge who is hearing the case of Edilio Diaz at some later date.
             Well, folks, let me tell you one thing. What do you think would
      guarantee that they are going to a very long stretch of time with no
      breaks? For them to come in here and lie under oath while they are
      sitting under the gaze of the judge who is about to sentence them? What
      is their motivation to come in here and lie? I don't see it. That is up to
      you to make a determination.24

      In presenting this information to the jury while invoking the prestige and

authority of the trial judge, the Government impermissibly crossed the line into

improper witness vouching. A review of the law in this area demonstrates that a

careful balance usually has been struck in (1) allowing the Government's counsel to

introduce a plea agreement which includes a provision that emphasizes truthful


      23
           R.59-6 at 384.
      24
           R.60-7 at 588-89 (emphasis added).

                                                43
testimony as a prerequisite to its implementation, and (2) precluding the use of the

plea agreement to imprint the prestige and authority of the Government or judiciary

upon the witness' veracity.

      The prosecutor may not vouch for witnesses but may still "argue that the
      fair inference from the facts presented is that a witness had no reason to
      lie." The prohibition against vouching does not forbid prosecutors from
      arguing credibility, which may be central to the case; rather, it forbids
      arguing credibility based on the reputation of the government office or
      on evidence not before the jury.

United States v. Hernandez, 921 F.2d 1569, 1573 (11th Cir. 1991) (citation omitted)

(emphasis added). For example, in United States v. Dennis, 786 F.2d 1029 (11th Cir.

1986), the defendant challenged the admission into evidence of (1) several witness'

plea agreements, (2) the Government's comments about the terms of those documents,

and (3) the following comments by the Government's counsel:

      [the witness is] looking at an aggregate sentence of up to twenty years.
      He could get less, but that's going to be Judge Moore's job to decide, and
      [the witness] knows that his plea agreement is in this case and you can
      look at it. If he fails to tell the truth, he has everything to lose. That plea
      agreement can be taken away from him. The United States can say [to
      him] you still have to plead guilty to what you pled to and we can charge
      you with all the things that were dropped against you. He has every
      reason in the world to tell the truth and no reason in the world to tell a
      lie.

Dennis, 786 F.2d at 1045. Our Circuit, after noting that the defense counsel had

attacked the witness' credibility on the basis of the plea agreements, ruled that an

admission of "[t]he fact that the witness had promised, as part of his plea bargain

                                            44
agreement, to testify truthfully" was not erroneous. Id. at 1045-46; see also Sims, 719

F.2d at 377-78.

      The allowable scope of the Government's use of plea agreements to bolster a

witness' credibility principally hinges on whether "the prosecutor . . . add[s] [anything]

significant to what was already clear from the face of the plea agreement." Dennis,

786 F.2d at 1047. Thus, this Circuit has not hesitated to reverse a conviction when

that line is crossed and the Government has improperly vouched for a witness'

credibility. E.g., Eyster, 948 F.2d at 1205-08.

      Such a situation occurred in the trial below because the Government specifically

referred to Easterling's interest in testifying truthfully before the judge who would

preside over his sentencing. By doing so, the Assistant United States Attorney placed

the enormous prestige of the federal judiciary behind the witness by implying that the

judge knew the truth and would know if Stafford was dishonest in his testimony. In

my judgment, this was improper. Every jury has an obligation "to exercise its

untrammeled judgment upon the worth and weight of testimony" and "its freedom to

bring in its verdict and not someone else's" must not be impaired. United States v.

Johnson, 319 U.S. 503, 519 (1943). Consequently,

      [t]o ensure that a jury does not abrogate this responsibility, a trial judge
      must be sensitive to the jury's temptation to allow the judgment of
      another authority to substitute for its own. Thus, a trial judge is required
      scrupulously to avoid expressing or implying his or her own opinion on

                                           45
       the merits of the case or the weight of particular evidence, lest the jury
       substitute the trial judge's opinion for its own.

United States v. Sorondo, 845 F.2d 945, 949 (11th Cir. 1988); see also United States

v. Cox, 664 F.2d 257, 259 (11th Cir. 1981) ("Juries are extremely sensitive to every

word and intimation given by the judge."). The Government's challenged approach

necessarily implied that the judge viewed Stafford as being a truthful witness.

Without such an implication, the Government's reference to the judge would not have

any value to the jury in its assessment of the evidence. Further, this implication was

accomplished through the use of the second Sims factor of suggesting that information

which had not been presented to the jury, but which was known to the judge,

supported the truthfulness of the witness' testimony.

       The Government's strategy in asking Stafford if he would make false statements

under oath in front of the judge who was to sentence him was pernicious. "A

prosecutor must not abuse his position and his duty to see justice done by invoking the

authority of the court. 'That particular form of vouching goes beyond the mere proffer

of an institutional warranty of truthfulness; rather, it casts the court as an active, albeit

silent, partner in the prosecutorial enterprise.' " United States v. Kerr, 981 F.2d 1050,

1053 (9th Cir. 1992) (quoting United States v. Smith, 962 F.2d 923, 936 (9th Cir.

1992)). The invocation of the court was not limited to the one question posed to

Stafford, but was also referenced in the opening statement and particularly the closing

                                             46
argument recited above.

       These remarks were improper and were unfairly prejudicial to Diaz.25 Given

their pervasiveness and the importance of maintaining a level of independence

between the fact-finding responsibilities of the jury and the decisions by the court on

the merits of controversies, I would hold that the remarks by the Government

adversely affected Diaz's substantial rights to a fair trial.



                                                 III.

       Finally, I believe that Diaz's due process rights were violated in the forfeiture

proceedings. Thus, in my opinion the forfeiture judgment against him must be set

aside even though the evidence adequately supported it. Because Diaz's counsel did

not raise the current challenge to the forfeiture as an objection during the trial, a

review is for the existence of plain error, if any. United States v. Elgersma, 971 F.2d

690, 696-97 (11th Cir. 1992).

       25
          The Assistant United States Attorney also improperly injected his own personal view of
the evidence when he stated in his closing, "What is their [i.e., the witnesses] motivation to come
in here and lie? I don't see it." Although this error was not repeated as many times as it was in Kerr,
that court's opinion is applicable.
        Here, an experienced United States attorney deliberately introduced into the case his
        personal opinion of the witnesses' credibility. He repeatedly ignored his special
        obligation to avoid improper suggestions and insinuations. A prosecutor has no
        business telling the jury his individual impressions of the evidence. Because he is
        the sovereign's representative, the jury may be misled into thinking his conclusions
        have been validated by the government's investigatory apparatus.
Kerr, 981 F.2d at 1053.

                                                  47
      Count Three of the indictment asserted that Diaz's criminal conduct subjected

him to the forfeiture of his property pursuant to 21 U.S.C. § 853.26 On February 27,

1997, immediately following the return of the guilty verdicts pertaining to the drug

conspiracy charges and money laundering, the Government orally advised the trial

court and Diaz that it intended to seek the forfeiture of various parcels of real

property, including his residence in Miami, Florida.27 The forfeiture portion of Diaz's

trial was continued until March 10, 1997, and his defense counsel's request for a

continuance of that date was denied.

      Count Three does not specifically list any property subject to forfeiture, but



      26
        (R.1-1 at 2-4.) Section 853(a) provides:
      [a]ny person convicted of a violation of this subchapter or subchapter II of this
      chapter punishable by imprisonment for more than one year shall forfeit to the
      United States, irrespective of any provision of State law–
      (1)     any property constituting, or derived from, any proceeds the person obtained,
              directly or indirectly, as the result of such violation;
      (2)     any of the person's property used, or intended to be used, in any manner or
              part, to commit, or to facilitate the commission of, such violation; and
      (3)     in the case of a person convicted of engaging in a continuing criminal
              enterprise in violation of section 848 of this title, the person shall forfeit, in
              addition to any property described in paragraph (1) or (2), any of his interest
              in, claims against, and property or contractual rights affording a source of
              control over, the continuing criminal enterprise.
      The court, in imposing sentence on such person, shall order, in addition to any other
      sentence imposed pursuant to this subchapter or subchapter II of this chapter, that the
      person forfeit to the United States all property described in this subsection. In lieu
      of a fine otherwise authorized by this part, a defendant who derives profits or other
      proceeds from an offense may be fined not more than twice the gross profits or other
      proceeds.
      27
           See R.60-7 at 662-63, 666.

                                                 48
instead (1) states that the basis for the forfeiture is the conspiracy in Count One, and

(2) in general terms advises Diaz that the Government would seek the forfeiture of any

property that satisfied the definitions in § 853:

                            CRIMINAL FORFEITURE
             1.     The allegations contained in Count 1 of the indictment are
      hereby realleged and incorporated by reference for the purpose of
      alleging forfeitures, pursuant to the provisions of Title 21, United States
      Code, Section 853.
             2.     From his engagement in the violation alleged in Count I of
      the indictment, punishable by imprisonment for more than one year, the
      defendant,
                                    EDILIO DIAZ,
      shall forfeit to the United States, pursuant to Title 21, United States
      Code, Section 853(a)(1) and (2), all of his interest in:
                    A.     Property constituting and derived from any proceeds
             the defendant obtained, directly or indirectly, as the result of such
             violation; and
                    B.     Property used and intended to be used in any manner
             or part to commit and to facilitate the commission of such
             violation.
             3.     If any of the property described above as being subject to
      forfeiture, as a result of any act or omission of the defendant:
                    A.     cannot be located upon the exercise of due diligence;
                    B.     has been transferred or sold to, or deposited w/, a
             third person;
                    C.     has been placed beyond the jurisdiction of this Court;
                    D.     has been substantially diminished in value; or
                    E.     has been commingled with other property which
             cannot be subdivided without difficulty, it is the intent of the
             United States, pursuant to Title 21, United States Code, Section
             853(p), to seek forfeiture of any other property of the defendant,
             up to the value of the above forfeitable property.




                                           49
                 All in violation of Title 21, United States Code, Section 853.28

The Government does not contest Diaz's representation that (1) one of his vehicles

was seized in the absence of any notice of lis pendens prior to the commencement of

the trial, and (2) the intention of the Government to specifically seek the forfeiture of

any real property was not made known before the jury returned guilty verdicts on

Counts One and Two of the indictment.

      The failure of the Government to reasonably identify Diaz's property that was

subject to forfeiture violated the plain language of Fed. R. Crim. P. 7(c)(2),

notwithstanding the oral notice that was given to him subsequent to the publication

of the verdict by the jury.

      No judgment of forfeiture may be entered in a criminal proceeding
      unless the indictment or the information shall allege the extent of the
      interest or property subject to forfeiture.

Fed. R. Crim. P. 7(c)(2). The Supreme Court has interpreted Rule 7(c)(2) to mean

precisely what it says. In Caplin & Drysdale v. United States, 491 U.S. 617, 624-33

(1989), the Court rejected a claim that the Sixth Amendment was violated by § 853

because it inhibited the defendants from paying for their attorney's fees that were

necessary to presenting a defense. In reaching this decision, the Court brushed aside

an argument that, as a result of protecting bone fide purchasers who had no reasonable


      28
           R.1-1 at 2-4.

                                             50
basis upon which to know that the property was subject to forfeiture, this drug

forfeiture statute created a dangerous financial incentive for defense counsel not to

fully investigate their client's case. Caplin & Drysdale, 491 U.S. at 632 n.10.

However, the Supreme Court did not find this to be a legitimate concern, explaining

that "given the requirement that any assets which the Government wishes to have

forfeited must be specified in the indictment, see Fed. Rule Crim. Proc. 7(c)(2), the

only way a lawyer could be a beneficiary of [the bone fide purchaser rule] would be

to fail to read the indictment of his client." Id. (emphasis added).

      Here, Count Three did not specifically identify any property that was subject

to forfeiture, but merely contained broad language that the Government would seek

to obtain the forfeiture of any property that was linked to Diaz's criminal conduct. His

case is not one whereby Count One, to which Count Three made reference,

"meticulously sets out" the alleged criminal conduct and the allegedly ill-gotten gains,

and in that way satisfied the specificity requirement of Rule 7(c)(2). United States v.

Peacock, 654 F.2d 339, 351 (5th Cir. 1981), vacated in part on other grounds by 686

F.2d 356 (5th Cir. 1982). Consequently, Count Three of the indictment that had been

issued against Diaz lacks the specificity as required by the Supreme Court in Caplin

& Drysdale. Not only could Count Three lead to the bone fide purchaser concern that

was hypothetically presented to the Supreme Court, but more importantly it could


                                          51
certainly have prejudiced the preparation of Diaz's defense by giving his attorney no

guidance concerning whether any specific property was subject to forfeiture. See

United States v. Puma, 937 F.2d 151, 156 (5th Cir. 1991) (designation of property

subject to forfeiture sufficiently specific if (1) puts defendant on notice that

Government seeks forfeiture, and (2) identifies assets with adequate specificity to

permit defendant to marshal evidence in defense). As a result, and despite the passage

of several weeks that took place before the forfeiture portion of the trial was held,

there is no reasoned basis upon which to dispute Diaz's current contention that he was

unable to marshal a sufficient amount of evidence relevant to the forfeiture issues

under the circumstances of this case.

      Moreover, the Government's argument, which attempts to explain why the

untimely notice that Diaz received adequately protected his due process rights, fails

to even address Rule 7(c)(2) or appreciate its requirement that property which is

subject to forfeiture must be specifically identified in the indictment and hence subject

to review and approval by the grand jury. As clarified by the Supreme Court in Caplin

& Drysdale, Rule 7(c)(2) requires specificity. Even the Government acknowledges

in its brief that "Count III of the indictment requested forfeiture of unspecified

property of the defendant."29 To hold that the mandate in Rule 7(c)(2) is met by broad


      29
           Appellee Br. at 46.

                                           52
language that forfeiture will be sought of all property linked to the criminal conduct

would render the specificity requirement meaningless.30 This result is consistent with

the case that was cited by the Government, United States v. Tanner, 61 F.3d 231, 236

(4th Cir. 1995). In Tanner, the indictment specifically identified the property as to

which forfeiture was sought, including such information as the street address, the lot

numbers of the real property, and the name of the business on that property. Indeed,

the Tanner court indicated "[t]he indictment could hardly have identified the property

more precisely." Id.



                                                IV.

         I agree with the majority that the balance of Diaz's appellate arguments lack

merit.        However, I concur specially with regard to Diaz's contention that the

Government's closing argument at the trial appealed to the juror's personal interest in

the case and contained prejudicial facts without any evidentiary support in a manner

that violated his constitutional right to a fair trial and due process.31 Although the

         30
         Diaz's argument that the evidence was insufficient to support a forfeiture lacks merit. The
Government introduced evidence concerning the price of cocaine, Diaz's tax records, and the
purchase price of the land on which the house in Miami, Florida was built. This was sufficient for
a reasonable inference to be drawn that this home was purchased through drug money.
         31
         This line of argument challenges the validity of his conviction (1) under Count One for
conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 841 and 846, and
(2) pursuant to Count Two, which charged him with engaging in a monetary transaction in property
derived from unlawful activity, in violation of 18 U.S.C. § 1957.

                                                53
majority summarily disposes of this issue, I believe it has sufficient merit to warrant

a closer examination.

      During its closing argument, the Government made the following remarks:

              [a]nd there's also a theme as there are in many movies or books,
      movies, things like that. What I would suggest to you that the theme of
      this case is – very simply is, this case tells you this story of how drugs
      actually get to the streets of Alachua County and the surrounding
      counties in the Northern District of Florida.
              And by that I mean, you, throughout your everyday lives, whether
      it's in the newspapers, on television, or just in conversation, you will
      hear, see, read, about drugs in Alachua County.
              Now, there are problems in Gainesville with drugs, the problems
      of crack. Well, what is it doing here? How does it get here? Because
      you'll hear about people being arrested and the Alachua county police
      going out and making – county sheriff's office and GPD going out and
      making drug sweeps to pick up a bunch of crack dealers.
              Every once in a while you read about a case where they've arrested
      several people. What you are seeing in this case, though, is how the
      drugs not only are here in Gainesville, but how they come here from the
      source in the United States. And the source in the United States in this
      case is that man, Edilio Diaz, for the period of time of the conspiracy
      alleged in this indictment.
                                          ....
              Ladies and gentlemen, as I told you when I spoke to you earlier
      today, what this case is about very simply is how drugs come from
      Miami and ultimately reach the streets of Gainesville, Alachua County,
      and the surrounding counties in north central Florida.32

Diaz contemporaneously raised an objection to these prosecutorial comments,33 and

therefore the standard of review is plenary. See Eyster, 948 F.2d at 1206.

      32
           R.60-7 at 578-79, 640 (emphasis added).
      33
           R.60-7 at 640.

                                               54
      "To find prosecutorial misconduct, a two-pronged test must be met: (1) the

remarks must be improper, and (2) the remarks must prejudicially affect the

substantial rights of the defendant." Eyster, 948 F.2d at 1206. "[I]mproper argument

rises to the level of a denial of due process when there is a 'reasonable probability'

that, but for the prosecutor's offending remarks, the outcome of the . . . [proceeding]

would have been different. [A] reasonable probability is a probability sufficient to

undermine confidence in the outcome." Id. (internal quotations and citation omitted).

"[R]emarks prejudicially affect the substantial rights of the defendant when they so

infect[] the trial with unfairness as to make the resulting conviction a denial of due

process." Id. (internal quotation omitted).

      In my opinion, the Government came dangerously close to using improper

commentary during its closing argument.            The majority has accepted the

Government's position that the Assistant United States Attorney's reference to "this

case" and "this indictment" sufficiently limits the broad language of his remarks. But

I do not believe that these words adequately alter the import of the his message,

especially considering that, given the context in which it was used, the phrase "this

case" reasonably could have been misunderstood by the jurors to refer to the general

drug problem in the entire Northern District of Florida rather than to Diaz's trial. A

broader reading than that extended by the majority is particularly appropriate given


                                          55
the Government's argument that the evidence showed how drugs reached the northern

Florida area from "the source in the United States . . . Edilio Diaz."34 This comment

can be readily interpreted as conveying that he was the sole source of drugs in the

entire region, in the absence of any evidence whatsoever to support such a

proposition. Taken as a whole, the comments at issue could easily suggest to the jury

that the entire drug problem within their local community would be resolved if they

returned a verdict of guilty against Diaz.

      I am concerned that this message by the Government had a prejudicial or an

inflammatory effect (1) by appealing to the jurors' personal interest in living in a drug-

free community, and (2) implying that they could achieve that goal by returning a

verdict of guilt against a stranger from the distant enclave of Miami. Compare United

States v. Beasley, 2 F.3d 1551, 1559-60 (11th Cir. 1993) (prosecutor's comments

linking the jury to the war on drugs, such as through statement that the jury had "a

place in that war," were held to be "an appeal by the prosecutor for the jury to act as

'the conscience of the community,' " and resulted in finding "that the comments were

'calculated to inflame' ") and United States v Boyd, 131 F.3d 951, 955 (11th Cir. 1997)

with United States v. Delgado, 56 F.3d 1357, 1369-70 (11th Cir. 1995) (prosecutor's

reference to the national "War on Drugs" policy acceptable because a generalized


      34
           R.60-7 at 579 (emphasis added).

                                             56
reference to "the drug problems of society and defendants' roles in such problems").

      However, Diaz is entitled to a reversal only if these Governmental comments

prejudicially affected his substantial right to due process. See Eyster, 948 F.2d at

1206. Even assuming that the Government engaged in improper argument, I cannot

say, given the weight of the evidence against him, that there is a reasonable

probability that, but for the remarks, the outcome of the trial would have been

different.



                                        V.

      Accordingly, for the enumerated reasons that have been explained above, I

respectfully dissent from the majority's holding that Diaz's conviction should be

upheld, despite my belief that a majority of his arguments on appeal lack merit.




                                         57